Citation Nr: 0410713	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-01 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include post-traumatic stress disorder 
(PTSD) and anxiety disorder.  

2.  Entitlement to service connection for a claimed heart 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to December 
1972, and from May 1975 to November 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision, which denied service 
connection for a cardiac condition, and a November 2002 rating 
decision, which denied service connection for PTSD.  

In November 2003, the veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing was prepared and associated with the claims 
folder.  



FINDINGS OF FACT

1.  The veteran is not shown to have a diagnosis of PTSD due to 
any verified event during his period of military service.  

2.  The veteran currently is shown to have an anxiety disorder, 
not otherwise specified, with symptoms of anxiety and depression, 
that as likely as not is related to his military service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his acquired 
psychiatric disorder, which has been diagnosed as anxiety 
disorder, not otherwise specified, with symptoms of anxiety and 
depression, is due to disease or injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. § 
3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matter - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(now codified as amended at 38 U.S.C.A. § 5103 (West 2002)).  

It appears in this case that all obtainable evidence identified by 
the veteran relative to his claim of service connection for an 
acquired psychiatric disorder has been obtained and associated 
with the claims folder.  

The medical opinions and clinical records on file are sufficient 
to resolve the matter in the veteran's favor.  


II.  Factual Background

The service medical records that are associated with the claims 
folder are negative for any diagnoses of a psychiatric disorder.  
A December 1970 clinical note reveals that he sustained a 
superficial laceration to the forehead when he struck his head on 
a table in his barracks.  

Subsequent service medical records show numerous diagnoses of 
headaches, which were often diagnosed as migraine or cluster 
headaches.  These records also show that, since at least 1982, the 
veteran had been repeatedly prescribed Inderal in order to treat 
his headaches.  

Ultimately, it was determined by examining physicians that these 
headaches might be related to a head injury sustained in Vietnam 
in December 1970 when he sustained the superficial laceration to 
the forehead after striking his head on a table in his barracks.  

In May 1988, the veteran underwent a psychological evaluation as 
part of a Medical Board proceeding.  At that time, the veteran was 
being evaluated for possible discharge due to migraine headaches.  

Following examination, the psychologist essentially concluded that 
no diagnosis was warranted.  The psychologist determined that the 
veteran was a well functioning person who was experiencing medical 
problems that were not responding to treatment, and that he 
appeared to be appropriately concerned.  

Thereafter, in September 1988, the veteran underwent a 
neuropsychological evaluation as part of a Medical Board 
proceeding.  It was noted that the veteran was being given a 
medical discharge for migraine headaches.  

Following testing, the psychologist determined that there were 
indications of mild cerebral dysfunction in that he had difficulty 
with immediate and short-term memory, and concentration.  It was 
also found that the veteran showed mild perseveration.  No 
diagnoses were noted.  

The post-service VA treatment records show that, on numerous 
occasions in 1989, the veteran underwent psychological counseling 
in regard to vocational testing.  In a clinical note dated in 
January 1989, it was noted that the veteran had been taking 
Elavil, which can be used as an anti-depressant or to treat 
migraine headaches, since October 1988.  These records also show 
that he was continuing to take Inderal as well.  

The subsequent VA treatment records reveal that, by June 1990, the 
veteran was receiving regular treatment in a VA Mental Hygiene 
Clinic (MHC).  In an Intake Summary dated in June 1990, it was 
noted that the veteran was working in a juvenile detention center 
and that he had been reprimanded at his job for an excessive use 
of force.  He reported having deep-seated feelings about Vietnam, 
but denied experiencing any nightmares or flashbacks.  

The examiner noted that he appeared to be having an occupational 
problem, but also recommended counseling to assist in making the 
transition to civilian life.  

Subsequent clinical records dated throughout 1990 and 1991 from 
the veteran's counseling at the MHC contain repeated notations 
that he was being continued on Elavil.  No specific psychiatric 
diagnoses were noted in these records, but a July 1991 medical 
certificate reveals a finding that the veteran had "mild anxious 
overlay."  

The record is negative for any further evaluations at the MHC for 
a number of years.  However, records dated throughout the 1990's 
show that he continued to use Elavil.  Also, by September 1999, 
the veteran was apparently receiving regular treatment from a VA 
psychologist.  

In a September 1999 clinical note, the VA psychologist noted that 
the veteran still had unresolved issues regarding his separation 
from service.  The psychologist indicated that the veteran had 
reported receiving psychological treatment in service.  It was 
noted that the veteran experienced poor frustration tolerance, and 
that there were some passive/dependent characterological problems.  

In a January 2000 clinical note, the psychologist indicated that 
the veteran was experiencing frustration at difficulties he 
experienced in reintegrating into civilian life after the 
military.  

Subsequent clinical records reflect that the veteran continued to 
experience problems with frustration, irritability, and anger 
control.  It was also noted that he experienced chronic worrying, 
anxiety, and depression.  The veteran continued to receive 
treatment from this psychologist for these symptoms throughout 
2001 and 2002.  

In several clinical records dated throughout 2002, the veteran's 
VA primary care physician noted diagnoses of PTSD.  

In November 2002, the veteran underwent a VA mental disorders 
examination.  It was noted that the veteran's VA psychologist 
believed that he was suffering from a chronic type of dysthymia, 
but that his primary care physician believed that he was suffering 
from PTSD.  The veteran reported that his biggest problem was with 
anger.  

The veteran reported that the only major illness he had ever 
suffered was from periodic headaches and slurred speech, which 
were caused by a head injury sustained in Vietnam.  He explained 
that he had incurred head trauma when he dove during a rocket 
attack and struck his head.  

The VA examiner described the veteran's mood as anxious and 
depressed.  The examiner concluded that he did not meet all of the 
criteria for a diagnosis of PTSD.  It was explained that he did 
meet the first criteria in that he witnessed an event that 
involved actual or threatened death or serious injury to himself 
and others, and his response was intense fear, helplessness, and 
horror.  It was further explained, however, that he did not meet 
the remaining criteria.  

The VA examiner noted an Axis I diagnosis of anxiety disorder, not 
otherwise specified, with symptoms of anxiety and depression.  

During his November 2003 personal hearing, the veteran testified 
that he had received some psychological treatment in service while 
stationed in Germany.  He reported that this was because it was 
thought at the time that his headaches might be related to 
psychological problems.  He testified that he had been told by his 
primary care physician that he had PTSD, but that he had also been 
told during his VA mental health examination that he had some sort 
of anxiety disorder.  


III.  Legal Analysis

The veteran is seeking entitlement to service connection for an 
acquired psychiatric disorder.  He essentially contends that a 
psychiatric disability had its onset while he was still on active 
duty.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Continuity of symptomatology is required where the condition noted 
during service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2003).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under 
the criteria of DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor occurred.  
If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2003).

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the claimed 
stressor is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 
283, 288-89 (1994).

The Board notes that the veteran has reported an in-service 
stressor of having struck his head while diving under a table 
during an attack in the Republic of Vietnam.  This injury appears 
to be verified by the veteran's service medical records.  

Thus, for the purposes of this decision, the Board finds that the 
veteran's reported in-service stressor of having been present 
during an enemy attack did in fact occur.  

Nevertheless, the Board concludes that the preponderance of the 
evidence is against granting service connection for PTSD.  

In essence, the Board concludes that, although the credible and 
probative evidence does in fact establish that the veteran has a 
psychiatric illness, the greater weight of that evidence 
establishes that his illness is appropriately diagnosed as an 
anxiety disorder, and not PTSD.

In reaching this conclusion, the Board found the most probative 
evidence to be the report of the veteran's November 2002 VA 
examination.  In that report, the examiner concluded that the 
veteran did have a traumatic in-service experience, but that he 
did not meet the remaining criteria for a diagnosis of PTSD.  

Instead, the examiner determined that his symptomatology was more 
consistent with a diagnosis of anxiety disorder, not otherwise 
specified, with symptoms of anxiety and depression.  

The Board believes the findings noted in this examination report 
to be consistent with the VA psychologist who has regularly 
treated the veteran over the past several years.  

In particular, the Board notes that the clinical records of this 
treatment are entirely negative for any diagnosis of PTSD.  
Furthermore, the psychologist routinely noted that some of the 
veteran's most prominent symptoms were anxiety and depression.  

The Board also believes the findings of these two examiners to be 
more probative than those of the veteran's primary care provider 
who diagnosed him with PTSD.  

In particular, the Board believes that the expertise in 
psychiatric illness that is possessed by the November 2002 VA 
examiner and the veteran's VA psychologist render their opinion 
much more probative than the primary care physician.  

In addition, the Board notes that the primary care physician fails 
to specifically discuss the criteria for establishing a diagnosis 
of PTSD in any of his clinical records.  

As noted, the November 2002 VA examiner specifically discusses 
whether the veteran met this criterion in his report.  

In any event, although the Board believes that the veteran did not 
incur PTSD as a result of his military service, the Board has also 
considered whether the veteran's anxiety disorder was related to 
his service.  

In this regard, having reviewed the complete record, the Board 
finds that there is an approximate balance of positive and 
negative evidence regarding that issue.  In particular, the Board 
recognizes that there is no specific diagnosis of any psychiatric 
illness noted in his service medical records or for many years 
after service.  

The Board also recognizes that there is no specific medical 
opinion of record linking the diagnosed anxiety disorder to his 
military service.  

Nevertheless, the Board notes that the veteran was apparently 
prescribed the drug Elavil, which is an anti-depressant, in 
October 1988, which was one month prior to his separation.  He has 
apparently regularly used this medication since that time.  

Although the Board recognizes that there are notations in his 
clinical records suggesting that this prescription may have been 
given as treatment of his headache disorder, the record also 
reflects that Elavil was repeatedly noted in MHC notes in 1990 and 
1991, thus suggesting that it may in fact have been intended as 
treatment for symptoms of a psychiatric illness.  

Furthermore, the Board notes that, when the veteran began 
receiving treatment at the MHC on a regular basis by 1990, his 
symptoms at that time were in part attributed to difficulty 
adjusting to civilian life after leaving the military.  

Similarly, in more recent clinical notes dated in 2000, the 
veteran's symptoms were again attributed in part to difficult 
adjusting to civilian life after the military.  

The Board believes that the aforementioned evidence demonstrates a 
current disability and a continuity of symptomatology since his 
separation from active duty.  

Therefore, by extending the benefit of the doubt to the veteran in 
this case, the Board concludes that service connection for anxiety 
disorder, not otherwise specified, with symptoms of anxiety and 
depression, is warranted.  





ORDER

Service connection for an acquired psychiatric disorder, which has 
been diagnosed as anxiety disorder, not otherwise specified, with 
symptoms of anxiety and depression, is granted.  



REMAND

The veteran is also seeking service connection for a heart 
disorder.  He essentially contends that this disability likely 
developed during service, but that it was not detected for many 
years because he was taking the prescription drug Inderal for 
treatment of his headache disorder.

In support of his claim, the veteran has pointed to a February 
2002 letter from a private physician, Dr. S., in which the 
physician noted that the veteran had been taking a beta-blocker 
for treatment of a service-connected disability, which could have 
masked the progression of his heart disease for some time and 
caused him to remain asymptomatic.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  See 38 U.S.C.A. § § 
5100, 5102, 5103, 5103A, 5126 (West 2002).  

Under this law, VA is required to provide a medical examination or 
obtain a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  

In this case, the Board believes that a VA examination is 
necessary to determine the nature and etiology of the veteran's 
claimed heart disease.  

In addition, any pertinent treatment records should be obtained 
for review.  

Accordingly, this claim is remanded for the following actions:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with all 
pertinent judicial precedents and legislative enactments.  The RO 
is also free to undertake any additional evidentiary development 
deemed necessary.  

2.  The RO should also take appropriate steps to contact the 
veteran and ask him to provide a list of the names and addresses 
of any additional doctors and medical care facilities (hospitals, 
HMOs, etc.) which have treated him for his claimed cardiac 
disability.  He should be provided with release forms and asked 
that a copy be signed and returned for each health care provider.  
When the veteran responds, the RO should obtain records from each 
health care provider that he identifies (except where VA has 
already made reasonable efforts to obtain the records from a 
particular provider).  If these records cannot be obtained and 
there is no affirmative evidence that they do not exist, the RO 
should inform him of the records that could not be obtained, 
including what efforts were made to obtain them.  

3.  Once the foregoing has been completed to the extent possible, 
the RO should make arrangements for the veteran to be afforded an 
examination to determine the likely etiology of his claimed heart 
disease.  The claims folder must be provided to the examining 
physician for review in conjunction with the examination.  All 
findings should be reported in detail.  Based upon a review of the 
case, the VA examiner should comment on the likely date of onset 
of the veteran's claimed disability.  In particular, the examiner 
should comment as to whether it is at least as likely as not that 
the current disability was first manifested during the veteran's 
active military service or within one year of his separation from 
service.  In doing so, the examiner should comment on the 
veteran's contention that his heart disease was not detected for 
many years because he was taking the prescription drug Inderal for 
treatment of his headache disorder.  The examiner should also 
comment on the significance, if any, of complaints of chest pains 
noted in his service medical records and the negative results of 
an electrocardiogram in March 1987.  

4.  Then the RO should readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, the RO should issue an 
SSOC, and the veteran and his representative should be afforded 
time in which to respond.  

Thereafter, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



